Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08/04/2020.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected 35 U.S.C. 103 as being unpatentable over Litichever et al. (USPGPUB No. 2019/0385057 A1, hereinafter referred  to as Litichever) in view of TIng et al. (USPGPUB No. 2019/0273754 A1, hereinafter referred to as Ting). 
Referring to claim 1, Litichever discloses a method comprising {“an apparatus and method for monitoring, isolating and securing activity of a wired network by physical layer”. 1, [0002]}: 
receiving, by a network device {“the physical layer”, see Fig. 1 [0004]}, a hardware component {“arrangement 50”, see Fig. 5, [0130]} that has been coupled to the network device {via “communication medium 16b”, see Fig. 5, [0130]}, the network device having been manufactured by a manufacturer {“Open Systems Interconnection model”, see Fig. 1, [0004]} and the hardware component having been developed by a third party developer {“Aircraft Data network… an Ethernet derivative”, see Fig. 5, [0131]} different than the manufacturer {“ISO/IEC” 7498-1” and respective manufacturer, see Fig. 1, [0004]};
Litichever does not appear to explicitly disclose receiving, by the network device, data for an application programming interface (API) for the hardware component; and
executing, by the network device, the API for the hardware component to grant the hardware component secure access to hardware resources of the network device via the API.
However, Ting discloses receiving, by the network device, data for an application programming interface (API) {“API shim 225”, see Fig. 2, [0044]} for the hardware component {“system level configuration 200”, see Fig. 2, [0043]}; and
executing, by the network device {“presence and execution would be reported”, see Fig. 2, [0048]}, the API for the hardware component to grant the hardware component secure access {“OS SDK instance 230” and the API “facilitate interaction” together, see Fig. 2, [0045]} to hardware resources of the network device via the API {to hardware resources “physical resources such as memory, computing storage” etc, see Fig. 2, [0045]}.
Litichever and Ting are analogous because they are from the same field of endeavor, transforming bit data streams. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Litichever and Ting before him or her, to modify Litichever’s circuit “physical layer” incorporating Ting’s “API shim” and corresponding “SDK” (see Fig. 2). 
The suggestion/motivation for doing so would have been to utilize sensors monitoring the calls to the operating system using an API shim including the intelligent controllers may be configured to assess, after instructing an actuator to take a specified mitigation action, a degree of effectiveness of the mitigation action  (TIng [0020]).
Therefore, it would have been obvious to combine Ting with Litichever to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Ting discloses {Examiner’s interpretation: by use of “or” word, this dependent claim treated as a Markush claim, thus the reference needs explicitly teach one limitation to address the claim} wherein executing the data for the API comprises granting the hardware component access to raw registers of the network device {“WINDOWS Active Domain” including known R/W registers, see Fig. 2, [0059]}, an I2C bus of the network device , or a serial peripheral interface (SPI) of the network device.

As per claim 3, the rejection of claim 1 is incorporated and Ting discloses wherein executing the data for the API comprises providing two-way communication {“particular APIs or network services” including two-way communication, see Fig. 2, [0049]} between the network device and the hardware component via the API {“API shim” over to “intelligent controller 220” and the networked device “network aggregator 235, see Fig. 2, [0053]}.

As per claim 4, the rejection of claim 1 is incorporated and Ting discloses further comprising tuning the hardware component {tuning via “using a machine-learning algorithm”, see Fig. 2, [0054]} to the network device according to configuration of the network device {“statistical model 445” (see Fig. 4, [0075]) including “configuration file” ([0070] last 5 lines}.

As per claim 5, the rejection of claim 1 is incorporated and Litichever discloses wherein tuning the hardware component comprises:
determining a power management configuration {“Battery management system”, [0057] last 2 lines} for the network device {“network management protocol for automotive embedded systems”, [0060]}; 
and adjusting power consumption configuration {“balanced line operation”, [0080]} of the hardware component to conform {“current in one signal line is exactly balanced by current in the opposite direction”, [0080]} to the power management configuration for the network device {“each bus segment to suppress reflection”, [0074] last 2 lines}.

As per claim 6, the rejection of claim 1 is incorporated and Litichever discloses {Examiner’s interpretation: by use of “or” word, this dependent claim treated as a Markush claim, thus the reference needs explicitly teach one limitation to address the claim} wherein the hardware component comprises one of a hardware security component, a hardware Ethernet network interface {“securing links at the physical layer in an … Ethernet communication system”, [0241]}, a hardware line card, or a hardware optical network interface.

Referring to claims 7-12 are device claims reciting claim functional language corresponding to the method claim of claims 1-6, respectively, thereby rejected under the same rationale as claims 1-6 recited above. 

Referring to claims 13-18 are non-transitory computer readable storage medium claims reciting claim functional language corresponding to the method claim of claims 1-6, respectively, thereby rejected under the same rationale as claims 1-6 recited above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching managing components of networked devices: US 20220103499 A1,  US 20190303342 A1, US 20190113973 A1, US 20180275990 A1, US 20180121381 A1, US 20170115987 A1, US 20160235324 A1, US 20160007083 A1, and US 20150199010 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184



/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184